Title: From George Washington to Brigadier General Henry Knox, 28 July 1780
From: Washington, George
To: Knox, Henry


					
						Sir
						Hd qrs [Preakness, N.J.] July 28. 1780
					
					I have received Colo. Lamb’s Letter addressed to You, by which he desires You “to ask me, if ever Colo. Bigelow solicited me, to order a

Court of Enquiry into his conduct at the attack on Quebec, on the 31st Decr 1775.[”] In Answer to this question I can only say that I recollect something passed between Colo. Bigelow & Myself a long time ago. I believe soon after he returned from Canada on the subject of a report that was or had been in circulation respecting his conduct at the Attack on Quebec, which was rather injurious to his character as an officer; but what it was I can not now determine with precision. However I am rather inclined to believe that I mentioned the report to Colo. Bigelow and intimated that it might be necessary for him to clear it up, and that he said the affair was totally false & without foundation. Here I think it ended. I am sir &c.
					
						G.W.
					
				